       Case 2:19-cv-05578-ER Document 45 Filed 04/12/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STATE AUTO PROPERTY AND CASUALTY   :
INSURANCE COMPANY                  :         CIVIL ACTION
                                   :         NO. 19-05578
          Plaintiff,               :
                                   :
     v.                            :
                                   :
SIGISMONDI FOREIGN CAR SPECIALISTS,:
INC.                               :
                                   :
          Defendant.               :


                                  ORDER

          AND NOW, this 12th day of April, 2021, after

considering the parties’ pending motions and the responses,

reply, and supplemental briefing thereto, and following a

hearing on the record, it is hereby ORDERED, for the reasons set

forth in the accompanying memorandum, that:

  1.      Plaintiff’s Motion for Summary Judgment (ECF No. 26)

          is GRANTED in part and DENIED in part, as follows:

              a.      The Motion is GRANTED with respect to Counts

                      I and II. An order setting a hearing on

                      damages will issue.

              b.      The Motion is DENIED with respect to Count

                      III.

              c.      The Motion is DENIED as moot with respect to

                      the counterclaim.



                                    1
     Case 2:19-cv-05578-ER Document 45 Filed 04/12/21 Page 2 of 2



2.      Count IV of the Complaint (ECF No. 1) is DISMISSED

        without prejudice;

3.      Defendant’s Motion for Partial Summary Judgment (ECF

        No. 29) is DENIED;

4.      Defendant’s Motion to Vacate Order on Motion to

        Dismiss (ECF No. 31) is DENIED;

5.      Defendant’s Motion for Additional Time to Produce

        Documents (ECF No. 32) is DENIED as moot; and

6.      Plaintiff’s Motion for Leave to File Reply (ECF No.

        39) is GRANTED.



        AND IT IS SO ORDERED.



                          /s/ Eduardo C. Robreno
                          EDUARDO C. ROBRENO, J.




                                  2
